Case 2:20-cv-07670-GW-RAO Document 10 Filed 08/31/20 Page 1 of 1 Page ID #:44

                                                                               JS-6
  1
  2
  3
  4
  5
  6
  7
                           UNITED STATES DISTRICT COURT
  8
                         CENTRAL DISTRICT OF CALIFORNIA
  9
 10
      WALTHER HERNANDEZ,                          Case No. CV 20-7670-GW-RAOx
 11
                  Plaintiff,
 12                                               ORDER DISMISSING ACTION
            v.
 13
    F & W AUTO, INC. dba GILLE
 14 AUTO; DAIMLER TRUCKS NORTH                    Action Filed:       January 30, 2020
    AMERICA LLC; A & A TRUCK
 15 SALES; and DOES 1 through 100,
    inclusive,
 16
               Defendants.
 17
 18
 19        Pursuant to the stipulation of the parties and Rule 41(a) of the Federal Rules of
 20 Civil Procedure, IT IS HEREBY ORDERED that Plaintiff’s action is dismissed in its
 21 entirety, without prejudice, with each party to bear their own costs and attorney fees.
 22
           IT IS SO ORDERED.
 23
 24
 25 Dated: August 31, 2020                  ________________________________
 26                                                  HON. GEORGE H. WU,
                                                     United States District Judge
 27
 28
                                               -1-
                                [PROPOSED] ORDER DISMISSING ACTION
